                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 6/21/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-862 (VEC)
                 -against-                                      :
                                                                :       ORDER
 JESUS HERNANDEZ,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a change-of-plea hearing in this matter is currently scheduled for Tuesday,

June 22, 2021, at 2:00 P.M.;

        WHEREAS the Metropolitan Detention Center is requiring inmates to quarantine upon

return from in-Court proceedings; and

        WHEREAS Mr. Hernandez would lose his position as an orderly if he had to quarantine

after the proceeding, Dkt. 429;

        IT IS HEREBY ORDERED that the change-of-plea proceeding, currently scheduled for

June 22, 2021 at 2:00 P.M., is adjourned to Thursday, July 8, 2021 at 9:00 A.M. The

proceeding will be held remotely using the Zoom platform. An Order with additional details

about the platform will be entered a few days before the proceeding.

        IT IS FURTHER ORDERED that Mr. Hernandez must file a waiver of in person

appearance by no later than Friday, July 2, 2021.

        IT IS FURTHER ORDERED that given the complexities and delays associated with

meeting with counsel and discussing potential dispositions during the COVID-19 pandemic, the

Court finds that the ends of justice in accommodating those delays outweigh Mr. Hernandez’s
and the public’s interests in a speedy trial, and that exclusion of time between now and July 8,

2021 is warranted pursuant to 18 U.S.C. § 3161(h)(7).

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 429.



SO ORDERED.

Dated: June 21, 2021                                    ______________________________
      New York, NY                                            VALERIE CAPRONI
                                                              United States District Judge




                                               2 of 2
